                      IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               NO: 5:17-cv-00369-BR
_________________________________________
ELISEO ALONSO-MIRANDA, et al.                )
                                             )
            Plaintiffs,                      )
v.                                           )
                                             )
CIRILA GARCIA-PINEDA, et al.                 )
                                             )
            Defendants.                      )
_________________________________________ )


                                            ORDER

       In consideration of Plaintiffs and Defendants’ Joint Motion for Approval of Settlement,

and stated grounds for same, this Joint Motion to Approve the Settlement Agreement is hereby

approved entered as an Order of this Court as follows:

       Having considered the extent of the parties’ discovery that has taken place, the stage of

the proceedings, including the complexity, expense and likely duration of the litigation, the

absence of fraud or collusion in the settlement, the experience of Plaintiffs’ counsel who have

represented Plaintiffs throughout the period prior to the commencement of the lawsuit and for the

duration of the litigation, and the probability of Plaintiffs' success on the merits and the amount

of the settlement in relation to the potential recovery, the Court finds the Settlement Agreement

and Release fair and reasonable.

       The Joint Motion to Approve the Settlement Agreement is ALLOWED and the

Settlement Agreement and Release are APPROVED without changes. Upon receipt of all

payments due to Plaintiffs and Legal Aid of North Carolina as set forth in Paragraph 3 of their

Settlement Agreement, the Plaintiffs shall execute and file with the Court a Notice of Stipulation
of Dismissal with Prejudice with Request for an Order expressly retaining jurisdiction over

matters arising from enforcement of the Settlement Agreement.

       This 26 December 2018.




                                    __________________________________
                                                W. Earl Britt
                                                Senior U.S. District Judge




                                              2
